DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1 and 12 recite the limitations “receive, via the interactive user interface, a user selection to organize the plurality of alerts based on one or more criteria, wherein the criteria includes the alert type to which each alert is assigned; determine the alert type to which each alert is assigned; automatically move each alert to a position on the interactive user interface proximal to the alert type to which it is assigned based on the determined alert type to which each alert is assigned.” 
There is no support for these limitations in the originally filed disclosure. Examiner notes that the paragraphs [0325], [0016], and [0017] cited by Applicant as support of these limitations do not explicitly disclose these steps.
Applicant is requested to provide portions of the originally disclosure that support these limitations.
Claims 2-11 and 13-20 are similarly rejected based on their dependencies on claims 1 and 12.
Response to Arguments
Applicant’s arguments, see pages 12-15, filed 9/22/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 101, and Non-statutory double patenting, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 35 U.S.C. 112(a) rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heinzel et al. (USPAP 20040225637) teaches methods and systems for managing alerts in a database, whereby the alerts originate from at least one business application due to exceptional situations, and whereby the alerts are represented as objects, each object corresponding to one of a number of configurable alert types. Each of the alert type may be configured, so that alerts of that alert type comprise at least one of: an ID for uniquely identifying the alert, information representative of the type of alert, message text being descriptive of the alert, a set of parameters representative of business or control objects associated with the alert, an alert scope being representative of the relevance for partners or users, feedback information being representative of time and identity of acknowledging the alert by a partner or user, status information for controlling follow-up actions, validity time information, and priority information (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691